Citation Nr: 1421426	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to November 28, 2012, and in excess of 70 percent thereafter, for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to October 1957.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

In December 2012, the RO awarded an increased 70 percent evaluation for PTSD effective from November 28, 2012.  His claim remained in controversy as the Veteran was presumed to be seeking the maximum benefit allowed by law and regulation and less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The matters were previously before the Board in April 2012 and March 2013.  On each occasion, the claims were remanded for further development and adjudication.  

The claim for TDIU is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal period, the service-connected PTSD was shown to produce occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and thinking or mood; there was no evidence of total occupational or social impairment.



CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent evaluation, and no higher, throughout the appeal period, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice in connection with his original claim for service connection for PTSD by letter dated in February 2009.  The Veteran's claim on appeal arises from his disagreement with the initial disability evaluation assigned following the grant of service connection for PTSD.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence (post-service VA treatment records), afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the RO and Board, which he declined.  

The Board previously remanded the matter to obtain treatment records from the Vet Center.  The RO sent the Veteran a letter in March 2013 requesting that he fill out the enclosed VA Form 21-4142, Authorization and Consent to Release Information to VA, to obtain records from the Vet Center.  The Veteran was also notified he could obtain and send the information himself.   The Veteran submitted a consent form; however, it was not complete.  The RO sent another letter in April 2013 asking the Veteran to complete the highlighted sections on the form.  He was informed that the RO would be unable to obtain records from the Vet Center without this form completed.  In May 2013, he was again notified that his signed release for the Vet Center was not complete without the specific facility, condition, and dates of treatment.  In September 2013, the Veteran resubmitted the form without the dates of treatment and disabilities treated.  He was asked again in December 2013 to complete the form and/or obtain and send the information himself.  The Veteran did not provide the requested completed consent form or obtain and send the information himself.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of response after a specific request causes the Board to draw a negative inference from his inaction.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the decision that assigned the initial 30 percent rating, and the Board will now consider whether a higher evaluation is warranted for the psychiatric disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  In December 2012, the RO awarded an increased 70 percent rating effective from November 28, 2012 (the date of VA examination).  His claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected PTSD disability has been assigned an initial 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the applicable criteria, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture an initial 70 percent rating, and no higher, is warranted throughout the appeal period.  38 C.F.R. § 4.7.  

Notably, VA examination dated in November 2008 shows the Veteran woke up yelling.  He cried at the "drop of a hat" and had feelings of helplessness.  His affect was dysthymic and his mood was depressed.   

VA outpatient treatment records dated in December 2008 reveal the Veteran had episodic thoughts about ending his life and the plan included the use of a gun.  All the firearms from the house have since been removed.  The Veteran did recognize with this Catholic upbringing, that suicide was not a course of action he would be able to take; however, he found it an example of the quality of his thinking in the recent past.  He was assigned a Global Assessment of Functioning Scale Score (GAF) of 50, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative serious PTSD symptoms.  In February 2009, intrusive memories persisted.  He endorsed avoidance behaviors and reaction to triggers such as TV.  His PTSD continued to affect his social and interpersonal relationships.  

Upon VA examination in October 2010, the Veteran had intrusive thoughts on a daily basis.  He endorsed anger and nightmares one to two times per week.  He was afraid to watch TV.  He had episodes of road rage.  He also indicated that for many years he was afraid someone in the government would try to kill him with cyanide because of all the classified information he knew.  He had an exaggerated startle response.  His thought process revealed a fair amount of flighting of ideas.  He had some contextual paranoia.  He did have mild obsessiveness.  The examiner concluded there had been an increase in PTSD symptoms in the last year. 

VA outpatient treatment records dated in 2011 reveal the Veteran's PTSD symptoms were compounded by a moderate to severe level of emotional stress due to the suicide of the Veteran's son.  VA examination dated in November 2012 shows the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.    

While a 70 percent rating is warranted throughout the appeal period, there was no evidence of total occupational or social impairment, to include upon VA examinations in 2008, 2010, and 2012, to warrant a higher rating.  Specifically, the 2008 VA examiner opined there was no reduced reliability and productivity due to PTSD symptoms.  There was no decrease in work efficiency or intermittent periods of inability to perform occupational tasked due to PTSD signs and symptoms.  The examiner concluded there would be a mild decrease in work efficiency and ability to perform occupational tasks only during significant periods of stress.  

Upon VA examination in 2010, the Veteran denied any occupational decline related to his PTSD symptoms.  The 2012 VA examiner found the Veteran's PTSD in and of itself would not render the Veteran incapable of physical or sedentary employment.  The examiner determined there was no total occupation or social impairment.    

A review of the record did not show PTSD symptoms productive of: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.119.

"Staged" ratings, other than what has been awarded in the instant appeal, are not warranted for any period of the appeal.  38 C.F.R. § 4.119; See Fenderson, 12 Vet. App. at 126.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected PTSD has not caused frequent periods of hospitalization.  The criteria contemplate a higher rating; however, there has been no evidence of total occupational or social impairment due to the PTSD symptoms.  See Diagnostic Code 9411.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describe his disability level and symptomatology.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial 70 percent evaluation, and no higher, for the service-connected PTSD is granted subject to the controlling regulations governing monetary awards.


REMAND

The Veteran has also claimed entitlement to TDIU.  A preliminary review of the record reveals this matter is not ready for appellate disposition.

The 2012 VA examination reports are inadequate for addressing whether the Veteran's service-connected disabilities (PTSD, cold injury to the bilateral feet, hearing loss, and tinnitus) render the Veteran unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 U.S.C.A. § 5103A.  Specifically, with regard to the cold injury of the bilateral feet, the examiner found the cold injury did not render the Veteran unable to secure and maintain substantially gainful employment because the Veteran avoided cold weather and other than cold sensitivity, the Veteran had no other significant disability due to cold injury.  However, the examiner failed to address how the cold injury to the feet would affect employment in printing, which may require the Veteran to be on his feet for a length of time, especially in light of prior complaints pertaining to his feet noted on examination in 2008 (cold sensitivity, hyperhidrosis, locally impaired sensation, nail abnormalities, numbness, pain, and x-ray abnormalities).  Further, the examiner failed to address how the Veteran would avoid cold weather, while living in his current state of residence, if he were to go to work. 

The matter is remanded for a new VA examination.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examination.  The Veteran must be examined by an appropriate physician to assess the cumulative effect that his service connected disabilities (PTSD, cold injury to the bilateral feet, hearing loss, and tinnitus) would be expected to have on employability.  Based on review of the record, the examiner should provide opinions responding to the following:

a) Please discuss whether there are any  functional limitations associated with, and expected effect on employment resulting from the Veteran's service connected disabilities, notably the PTSD and cold injury to the bilateral feet (not including the effects of any non-service connected disabilities).  (i) In answering the question, the examiner must be informed that the Veteran worked in printing for 36 years, to include as an assistant foreman.  (ii) The examiner must elicit a response as to the Veteran's job responsibilities, as well as duties performed.  (iii) The examiner must elicit a response as to whether the Veteran's service connected disabilities affected his work performance, and if so, a description of the impact.  (iv) The examiner must address the Veteran's current complaints pertaining to his feet, to include whether there is any cold sensitivity, hyperhidrosis, locally impaired sensation, nail abnormalities, numbness, pain, and x-ray abnormalities, in determining whether there is an expected effect on employment, to include the Veteran's comments that he avoids cold to alleviate symptoms given his current residence if he were required to leave his home to work.

b) Thereafter, please identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education (high school diploma) and work history and offer an opinion as to whether it is at least as likely as not that all of the Veteran's service connected disabilities, in combination, cause him to be unable to obtain and retain substantially gainful employment.  

The examiner must explain the rationale for all opinions.

2.  The RO should arrange for any further development suggested by the results of that sought above.  The RO should then re-adjudicate the claim on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
	MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


